UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1137



RUBY G. SMITH,

                                              Plaintiff - Appellee,

          versus


CENTER FORD, INCORPORATED, a Virginia corpora-
tion, doing business under the fictitious name
of Hall Ford; HALL AUTO WORLD, INCORPORATED, a
Virginia corporation,

                                           Defendants - Appellants.


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                       Amicus Curiae.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CA-98-131-4)


Submitted:   November 7, 2000          Decided:     November 17, 2000


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


F. Bradford Stillman, Brian N. Casey, TAYLOR & WALKER, P.C.,
Norfolk, Virginia, for Appellants. Jay J. Levit, LEVIT, MANN &
HALLIGAN, P.C., Richmond, Virginia, for Appellee.   F. Gregory
Stewart, General Counsel, Philip B. Sklover, Associate General
Counsel, Vincent J. Blackwood, Assistant General Counsel, Julie L.
Gantz, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C.,
for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Center Ford, Inc. and Hall Auto World, Inc. appeal the dis-

trict court’s order denying their motion to dismiss Ruby G. Smith’s

complaint alleging sexual harassment and retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 1994 & Supp. 2000).   We have reviewed the record

and the district’s opinion and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.   See Smith

v. Center Ford, Inc., No. CA-98-131-4 (E.D. Va. Nov. 8, 1999); see

also Puryear v. County of Roanoke, 214 F.3d 514 (4th Cir. 2000).

We grant counsel F. Bradford Stillman’s motion to withdraw.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                2